Citation Nr: 0430135	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of third degree burn scars of the left foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from October 1965 to January 
1966.

This appeal arises from an October 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which granted 
service connection for third degree burn scars on the left 
foot and assigned a disability rating of 10 percent.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefined the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In March 2002, the veteran underwent a VA examination to 
determine whether the veteran's left leg burn scars, which 
existed prior to service, were aggravated by his military 
training and wearing military boots.  The examiner reported 
that the scar on the veteran's left leg measured 68 
centimeters by 30 centimeters.  These scars limited the range 
of motion of the veteran's left ankle and knee.  In addition, 
the examiner concluded that the veteran's left leg burn scars 
were aggravated by service.

In October 2002, the RO granted the veteran's service 
connection for burn scars on the left foot, which were 
aggravated by service.  However, the RO did not determine the 
area of the scars that were service-connected based on 
aggravation.  Furthermore, the RO did not address whether the 
veteran's disability may be increased due to functional loss.  
In addition, since the veteran's most recent VA examination 
in March 2002, VA has promulgated new regulations concerning 
scars.  The veteran should be afforded a new examination 
which adequately describes functional impairment under and 
VA's new regulations concerning scars should be applied.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should clarify for the 
record the extent of the scarring that 
is service connected based on 
aggravation.  Specifically, the RO must 
decide whether it is the entire scar 
that is service connected or only the 
scarring affected by wearing a military 
boot.  

2.  Thereafter, the veteran should be 
provided with a VA examination for the 
purpose of determining the exact area 
(measured in centimeters or inches) and 
location of the scars that were 
aggravated by the veteran's military 
service.  The examiner should then 
describe the current severity of the 
veteran's left foot or leg scars.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
also fully describe loss of motion caused 
by the service-connected scars and any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran's 
foot or leg exhibits pain with use should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Additionally, the examiner should 
describe if there are flare-ups of the 
veteran's disability and whether there is 
additional functional loss during flare-
ups and following repetitive use.  If 
such determinations are not feasible, 
this should be stated for the record and 
the reasons provided.  All indicated 
tests should be conducted.

3.  The RO should then readjudicate the 
issue on appeal with consideration 
being given to the current schedular 
criteria.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations, to specifically include 
the new rating formula for scars.  The 
veteran should be given an opportunity 
to respond to the SSOC.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



